Citation Nr: 1114328	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-46 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for neuropathy of the upper and lower extremities, to include as due to exposure to fuel and toxins in service.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to September 1945, and from August 1947 to December 1965.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently returned to the Oakland, California, RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for neuropathy of the upper and lower extremities.  

The Veteran essentially contends that his neuropathy is either a result of having pappataci fever in service, or due to exposure to significant amounts of gasoline and solvents used to clean aircraft.  The Veteran has submitted statements that he recalled burning, tingling, and pain in his extremities during both periods of active duty and since active duty.  Service treatment records (STRs) are devoid of any treatment or complaints of burning, tingling, or pain, other than a September 1942 STR showing a second degree burn to the right wrist.  



The Veteran's neurologist submitted a letter on the Veteran's behalf, dated in February 2010.  In this letter, he stated that the Veteran first sought treatment with him in August 2008.  The Veteran reported his history of tingling and burning in his hands and feet in service and since service, and his in-service exposure to gasoline, oil, and grease.  The neurologist diagnosed the Veteran as having polyneuropathy, and he indicated that certain organic solvents are known to cause peripheral neuropathy.  He opined that based upon the Veteran's reports of prolonged and repetitive exposure to gasoline, and oil substances, "within a reasonable medical probability, it is likely that [a] causal link exists between this exposure and the subsequent development of [the Veteran's] clinical symptomatology."  

This neurologist, however, did not indicate that he reviewed the Veteran's STRs or claims file before providing this opinion.  Further, there are no clinical records dated from 1965 when the Veteran retired from service, and his 2008 treatment with the instant neurologist showing a current disability.  Indeed, this neurologist indicated he diagnosed the Veteran as having polyneuropathy, but there are no clinical records reflecting its onset.  

The Board finds that under the circumstances a remand is necessary to obtain the outstanding treatment records, whether VA or private, reflecting treatment and/or diagnoses related to the Veteran's claimed neuropathy prior to deciding his claim.  The Board notes that the Veteran is competent to report that he experienced burning, tingling, and pain in his extremities in service, and since.  Also, there is some indication that the Veteran's neuropathy may be related to service (the February 2010 letter from the Veteran's neurologist) to reach the low threshold pursuant to See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is insufficient evidence with which to decide the claim, the Board finds that a remand is necessary to retrieve the outstanding treatment records and to afford the Veteran a VA examination to determine whether his claimed neuropathy is related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify any medical providers who have diagnosed or treated him for the claimed neuropathy of the upper and lower extremities.  After obtaining the necessary authorization from the Veteran, request any outstanding medical records identified by the Veteran, whether VA or private medical records, related to the Veteran's claimed neuropathy, and associate them with the claims file.  Perform any additional development deemed necessary.

2.  Schedule the Veteran for VA examination regarding the claimed neuropathy of the upper and lower extremities.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Any further indicated special tests and studies should be conducted.  The examiner is asked to provide the appropriate diagnoses related to the Veteran's symptoms.  The examiner should then render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed neuropathy was caused or worsened by the Veteran's service.  The examiner is also asked to comment on the February 2010 opinion from the Veteran's treating neurologist, and is also asked to comment on his in-service treatment for pappataci fever.  The examiner is asked for purposes of this opinion to assume the Veteran's was exposed to significant amounts of gasoline and oil during service.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development has been completed, and pursue any development required by the record at hand, including further medical examination.  In particular, review the requested examination report and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, implement corrective procedures.  

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



